Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are presented for examination.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-10, 12, 15-17, 19, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 12 and 19, each recite “a prominence of the first individual in the webpage content and/or the video”. The term “prominence” in claims 2, 12 and 19 is a relative term which renders the claims indefinite. The term “prominence” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 6 and 15, each recite “a most prominent vector cluster”. The term “prominent” in claims 2, 12 and 19 is a relative term which renders the claims indefinite. The term “prominent” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention
Claim(s) 7-10 and 16-17 do not contain claim limitations that cure the indefiniteness of claim(s) 6 and 15 respectively, and therefore are also indefinite under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
 Claims 1-5, 11-14, 18-20, are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Bosworth (US 20130101220 A1).
Bosworth was cited in the IDS dated 5/2/2022.

Regarding claim 1, Bosworth teaches or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising (Bosworth [3, 26, 36, 37] computer implemented method, system and apparatus to select video frame for thumbnail, Also see Bosworth [24-34])): 
analyzing content of a webpage on which a video is to be posted to determine a first plurality of individuals represented in the webpage content (Bosworth [22, 23, 24] social network web page posts are analyzed to determine attitudinal information related to images and concept nodes (concept nodes include people)); 
processing frames of the video using image recognition to identify a second plurality of individuals in the video (Bosworth [27, 29] one or more faces may be detected from frames of user posted video, faces are matched to images of users to identify users in frames of video); 
selecting a first individual included in both the first plurality of individuals and the second plurality of individuals based on a score for the first individual determined based on the webpage content; subsequent to selecting the first individual, analyzing frames of the video that include the first individual to select a first frame of the video that includes the first individual; generating, from the selected first frame, a thumbnail to represent the video on the webpage; and providing the thumbnail for presentation on the webpage (Bosworth [32, 31, 33] user (first social object) may be identified based on cumulative attitudinal score of images associated with user, video frames matching user are assigned preference scores and video frame with the first social object and high preference score is selected to generate thumbnail, Bosworth [29-34] users identified in video frames are correlated with attitudinal information related to images and people for social network to identify a person (social network object) with high attitudinal data and preference scores, a frame with preferred social network object is selected, and thumbnail is generated using the selected frame and displayed). 

Regarding claim 2, Bosworth teaches the invention as claimed in claim 1 above. 
Bosworth further teaches wherein the score for the first individual is based on a prominence of the first individual in the webpage content and/or the video (Bosworth [32, 31, 33] user (first social object) may be identified based on cumulative attitudinal score of images associated with user, video frames matching user are assigned preference scores and video frame with the first social object and high preference score is selected to generate thumbnail).

Regarding claim 3, Bosworth teaches the invention as claimed in claim 1 above. 
Bosworth further teaches wherein the score for the first individual is based on user engagement with content regarding the first individual in the webpage content (Bosworth [32, 31, 33] user (first social object) may be identified based on cumulative attitudinal score of images associated with user, video frames matching user are assigned preference scores and video frame with the first social object and high preference score is selected to generate thumbnail).

Regarding claim 4, Bosworth teaches the invention as claimed in claim 1 above. 
Bosworth further teaches wherein analyzing the frames of the video that include the first individual to select the first frame of the video is based on: a first plurality of feature vectors for a plurality of images presented on the webpage, each feature vector from the first plurality of feature vectors corresponding with a respective image from the plurality of images, and a second plurality of feature vectors for a plurality of potential thumbnails from the video, each feature vector from the second plurality of feature vectors corresponding with a respective potential thumbnail (Bosworth [22-24, 26-34] feature vectors are created for past social media posts (which have thumbnails) and frames for current video (video frames are potential thumbnails for current video).

Regarding claim 5, Bosworth teaches the invention as claimed in claim 4 above. 
Bosworth further teaches wherein the plurality of images presented on the webpage for which the first plurality of features vectors are generated are selected based on one or more selected from the following: a quantity of images presented on the webpage, and a time period during which each image was presented on the webpage (Bosworth [16, 18, 20, 21, 27, 28] analyzed content may be restricted to a limited number of posts and to check-ins related to a particular time-window).

Claim 11, is for a method performing instructions similar in scope to the steps performed by the method of claim 1, and is rejected under the same rationale. 

Claims 12-14, are dependent on claim 11 above, are for a method performing instructions similar in scope to the steps performed by the method of claims 2-4 respectively, and are rejected under the same rationale.

Claim 18, is for one or more computer storage media storing instructions similar in scope to the steps performed by the method of claim 7, and is rejected under the same rationale. Bosworth further teaches a computing system comprising: one or more processors; and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to (Bosworth [3, 26, 36, 37], Also see Bosworth [24-34]):
determine a score for each individual from a plurality of individuals identified in frames of a video and content associated with a webpage on which the video is to be posted (Bosworth [32, 31, 33] user (first social object) may be identified based on cumulative attitudinal score of images associated with user, video frames matching user are assigned preference scores and video frame with the first social object and high preference score is selected to generate thumbnail).

Claims 19 and 20, are dependent on claim 18 above, are for one or more computer storage media storing instructions similar in scope to the steps performed by the method of claims 2 and 4 respectively, and are rejected under the same rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-11, 14-18, 20 of this application is patentably indistinct from claims 1, 6, 7,8, 15 and 17, of U.S. Patent No. US 11281717 B2. 

Claim(s) 1, 4, 6, 7, 8, 9, 10, of this application is/are rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 15, 15, 15, 17, 17, 15, respectively of U.S. Patent No. US 11281717 B2.
Although the claims at issue are not identical, claims 1, 4, 6, 7, 8, 9, 10, of this application are broader than the respective claims 15 and 17, of U.S. Patent No. US 11281717 B2. Thus, since the more specific ‘anticipates’ the broader, the claims are not patentably distinct.
Claim(s) 5 and 10 of this application is/are rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 7 and 6 respectively of U.S. Patent No.  US 11281717 B2,
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5 and 10 of this application are identical to the respective claims of U.S. Patent No.  US 11281717 B2, except for the preamble of the claims distinguishing the limitations as a computer program product capable of storing instructions of method steps versus a method.
Claim(s) 11, 14, 15 and 16 of this application is/are each rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. US 11281717 B2. 
Claim(s) 17 of this application is/are rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 7 of U.S. Patent No. US 11281717 B2.
Although the claims at issue are not identical, claims 11, 14, 15, 16 and 17 of this application are broader than the respective claims 1 and 7 of U.S. Patent No.  US 11281717 B2. Thus, since the more specific ‘anticipates’ the broader, the claims are not patentably distinct.

Claim(s) 18 and 20 of this application is/are each rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 8 of U.S. Patent No.  US 11281717 B2,
Although the claims at issue are not identical, claims 18 and 20 of this application are each broader than the claims 8 of U.S. Patent No.  US 11281717 B2. Thus, since the more specific ‘anticipates’ the broader, the claims are not patentably distinct.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178